NOTE: This order is n0nprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
ANTONIO DELA CRUZ,
Petitioner,
V.
OFFICE OF PERSONNEL MANAGEMENT,
Respondent.
2011-3139
Petiti0n for review of the Merit Systems Pr0tecti0n
B0ard in case no. SF{)831100102»I-1.
ON MOTION
ORDER
Antoni0 Dela Cruz moves for leave to proceed in forma
pauperis
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted.

DELA CRUZ V. OPM
2
FOR THE COURT
 2 6  /s/ J an Horba1§[
Date J an H0rba1y
cci Ant0nio De1a Cruz
S
Jeanne E. Davids0n, Esq.
C1erk
‘ FILED
s.s. count or APPEaLs ma
11-ns renew clRculT
MAY 26 2011
.|ANHORBALY
CLEFI(